Citation Nr: 1703782	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  15-16 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for left upper extremity peripheral neuropathy, to include as due to herbicide exposure and/or diabetes mellitus.

3.  Entitlement to service connection for right upper extremity peripheral neuropathy, to include as due to herbicide exposure and/or diabetes mellitus.

4.  Entitlement to service connection for left lower extremity peripheral neuropathy, to include as due to herbicide exposure and/or diabetes mellitus.

5.  Entitlement to service connection for right lower extremity peripheral neuropathy, to include as due to herbicide exposure and/or diabetes mellitus.

6.  Entitlement to service connection for coronary artery disease (CAD), to include as due to herbicide exposure.

7.  Entitlement to service connection for lung cancer, to include as due to herbicide exposure.

8.  Entitlement to service connection for a kidney disability, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Kendal E. Partlow, Attorney


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from February 1961 to February 1965 and from November 1965 to November 1969.  

These matters come before the Board of Veterans' Appeals (Board) from an August 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Huntington, West Virginia.   

The Veteran's attorney has not addressed the issue of entitlement to service connection for a kidney disability, and this issue was not listed as being certified to the Board by the RO. (See VA Form 8.)  Nevertheless, the Board finds that it is on appeal.  The Veteran's claim for service connection for a kidney disability was denied by the RO in its August 2013 decision; was listed in his May 2014 notice of disagreement; and was included in the September 2014 (reissued in January 2015) Statement of the Case (SOC).  Although it was omitted from the "Issues" list on page one of the SOC, it was discussed in the body of the SOC. (See page 26, paragraph 4 which is incorrectly titled).  The Veteran's VA Form 9 includes his appeal as to all issues noted in the SOC.  Thus, the issue of entitlement to service connection for a kidney disability is on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran listed two attorneys from the same law firm on his 21-22a, Appointment of Individual as Claimant's Representative.  As only one of those attorneys is currently recognized as an accredited by VA's Office of General Counsel, that accredited attorney is listed as the Veteran's representative above.

The newly reopened issue of entitlement to service connection for diabetes, and the issues of entitlement to service connection for bilateral upper and bilateral lower peripheral neuropathy, CAD, lung cancer, and a kidney disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2010 decision, the RO denied the Veteran's claim for entitlement to service connection for diabetes mellitus.  

2.  New and material evidence to reopen a claim of entitlement to service connection for diabetes mellitus has been received.


CONCLUSION OF LAW

Evidence received since the June 2010 RO decision that denied service connection for diabetes mellitus, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 1154(a), 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.200 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

New and Material Evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant. Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted. Id. at 1384. See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied. 

Service Connection in General 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

For some "chronic diseases," presumptive service connection is available. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303 (b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303 (b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154 (a).

Presumptive service connection - herbicide exposure

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307 (a)(6) are met. 38 C.F.R. § 3.309 (e). 

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307 (a). The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975. 

A Veteran who, during active service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

In addition, if a Veteran served on one of the specific air bases noted below as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  See VA's Adjudication Procedure Manual, M21-1, Part IV, subpart ii, Chapter 1, section H, topic 5.  This applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  The designated Thailand bases are the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  Id. 

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied:  Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied. 38 C.F.R. § 3.309 (e). 

The diseases listed at 38 C.F.R. § 3.309 (e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In a February 2009 rating decision the RO denied service connection for diabetes mellitus because it found that the Veteran was not entitled to presumptive service connection and the evidence did not reflect that the Veteran's diabetes occurred in service or was caused by service.  The Veteran did not appeal the decision and it became final.

In February 2010 the Veteran filed a claim to reopen the claim for service connection for diabetes mellitus.  That claim to reopen was denied in June 2010.  The Veteran initiated an appeal, and a statement of the case (SOC) was issued in August 2012.  However, the Veteran did not perfect the appeal by filing a substantive appeal within 60 days of the August 2012 SOC.  Further, the Veteran did not submit new and material evidence with respect to the claim within one year of the June 2010 notification letter.  Therefore, the February 2010 decision is final.

At the time of the 2010 denial, the evidence included military personnel records, VA clinical records, and service treatment records (STRs).  It also included a February 2010 statement signed by the Veteran wherein he reported that he "was in Vietnam from November 1966 to November 1967.  I was actually in country.  I was stationed in Saigon."  He contended that he was entitled to presumptive herbicide exposure based on his reported Vietnam service.  The military personnel records reflect that the Veteran served in Thailand and the United States.  His military record are entirely negative for service in Vietnam, and in September 1968 he signed a statement certifying that he reported only service in Thailand from November 1966 to September 1967 in response to a question regarding his number of days in service in Vietnam, Thailand, Cambodia or Laos after November 1, 1961.

Evidence added since the final denial in 2010 

The Veteran now contends that he was exposed to herbicides from his duties in the Air Force when he was stationed at the Royal Thai Air Force Base of Takhli in Thailand and Lockbourne, Ohio.  His attorney has cited to websites and anonymous statements to support his contention (See 2016 Brief.)  His attorney reports that the Veteran would "likely" have refueled "any aircraft that needed fuel" and that C-130 aircraft "would also need the tankers filled with the herbicide."

The evidence also includes an unsigned and undated typed statement by Dr. D. Staley that it is "more likely" that the Veteran's kidney disability, renal cell carcinoma, is related to Agent Orange exposure.  Dr. Staley noted that Takhli Air Base "is on the presumptive list for Air Bases with Agent Orange exposure; therefore it is more likely that his condition is related to Agent Orange exposure," 

Old and New evidence as a whole 

The Board finds, under the low threshold espoused in Shade v. Shinseki, 24 Vet. App. 110 (2010), that new and material evidence (i.e. allegations of working on contaminated airplanes, and citations to websites and anonymous statements) has been received to reopen the Veteran's claim for entitlement to service connection for diabetes. 


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus; the appeal is allowed to this extent.


REMAND

Newly Reopened Claim - Diabetes Mellitus
Peripheral Neuropathy - Bilateral upper and lower peripheral neuropathies
Coronary Artery Disease
Lung Cancer
Kidney Disability (End-Stage Renal Disease)

The Veteran has asserted several possibilities as to how he may have been exposed to herbicides in service.  Initially, the Board finds that the most probative evidence of record is against a finding that the Veteran had service in Vietnam.  The Board acknowledges the Veteran's statements that he served for a year in Saigon, Vietnam and that he was shot in the shoulder while there (he has also stated that he saw people shot, killed, and wounded in booby traps and mine fields, saw a dead baby, and that his plane was met with gunfire).  The Board also acknowledges his wife's statement that he served in Vietnam and received a gunshot wound there, and his buddy statement that the buddy knows that the Veteran served in Vietnam.  The Board finds that these statements are not credible as they are inconsistent with the contemporaneous service records and the Veteran's report of foreign service (in Thailand, but not in Vietnam) while in service.  The Board finds the official military records made contemporaneous to service are probative of the Veteran's service dates and locations.

The Veteran's military personnel records reflect that from December 1966 to October 1967, he served at Takhli Air Base in Thailand.  From October 1967 to separation, he served at Lockbourne Air Force Base in Ohio.  The current evidence of record does not reflect that the Veteran's served near the air base perimeter.  The Board acknowledges the unsigned and undated correspondence from Dr. D. Staley that it is likely that the Veteran's renal disability is due to service; however, the Board finds it lacks probative value because it appears to be based on the incorrect impression that any service on Takhli Air Base resulted in presumptive herbicide exposure.

The Veteran contends that while in Thailand and Lockbourne, he was exposed to Agent Orange from working near airplanes, to include those involved with Operation Ranch hand (ORH).  The Veteran's service personnel record does not support a finding that he worked on the type aircraft contaminated with herbicides.  Moreover, his unit while assigned to Lockbourne is not one which is listed by VA as working on ORH aircraft.  Nonetheless, based on the Veteran's allegations, the Board finds that further development may be useful to the Board.

According to VA's M21-1, the St. Paul RO has exclusive jurisdiction of all claims for service-connected disabilities associated with Agent Orange exposure through regular and repeated duties flying on, or maintaining, contaminated former ORH C-123 aircraft.  See VA's Adjudication Procedure Manual, M21-1, Part IV, subpart ii, Chapter 1, section H, topic 3.a.  The Veteran's military personnel records do not reflect that he worked on C-123 aircraft or had regular and repeated duties with such; nevertheless, the Board finds that the claims file should be forwarded to the St. Paul RO based on the Veteran's contentions.  

The St. Paul RO should attempt to ascertain whether the Veteran was as likely as not to have served near the perimeter of the Takhli Air Base in Thailand or to have had repeated and regular contact with C-123 aircraft through flight, ground, or medical duties at Lockbourne Air Base.  

The Veteran's attorney has cited to anonymous sources in the appellate brief.  The Board cannot rely on anonymous statements to support a decision; thus, if the Veteran wishes, he may provide named sources to support his contentions.  In addition, the Board is unable to open the tripod website cited in the June 2016 appellant brief.  Thus, the Veteran should be afforded the opportunity to provide a paper copy of the information contained in that website.

If after development by the RO, the evidence reflects that it is as likely as not that the Veteran was exposed to herbicide in service, the Board finds that a VA opinion should be obtained based on the statement by Dr. D. Staley that there are "new updated studies concerning the link between Agent Orange exposure and Kidney cancer."  Dr. Staley should also be requested to provide citations to these studies.

Finally, the record indicates that the Veteran may have undergone a VA examination in January 2017 based on incorrect information that the Board had conceded herbicide exposure.  The Board has not conceded herbicide exposure.  Therefore, after the above development, if service-connection is not warranted on a presumptive basis and the Veteran has not been shown by competent credible evidence to have been exposed to herbicides, VA should obtain a clinical opinion as to whether it is as likely as not that the Veteran has diabetes, coronary artery disease, lung cancer, or a kidney disability, including kidney cancer, caused by, or aggravated by, service.  The clinician should consider the evidence of record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Follow the appropriate procedures outlined in VA's M21-1 for adjudication of claims based on herbicide exposure from Operation Ranch Hand (to include forwarding the appeal to the St. Paul RO for processing.)

2.  Notify the Veteran (and his attorney) that if he wishes VA to consider anonymous sources cited in his attorney's June 2016 appellant brief, he should adequately identify the anonymous sources (by name, address, and credentials) and also provide to VA in paper form (including via fax transmission, for example) the complete information from the cited tripod website as the Board is unable to open it.  

3.  Attempt to obtain all private and VA clinical records for the Veteran's claimed disabilities from date of diagnosis to present. 

4.  Perform any necessary development, including contacting the Joint Services Records Research Center (JSRRC) and any other appropriate agency in an attempt to ascertain:

a. Whether it is as likely as not that the Veteran served near the perimeter of the Takhli Air Base in Thailand while refueling aircraft and was potentially exposed to an herbicide agent from December 1966 to October 1967; and

b. Whether it is as likely as not that the Veteran had repeated and regular contact with C-123 aircraft through flight, ground, or medical duties at Lockbourne Air Base when he served there from October 1967 to November 1969.  

5.  If, and only if, it is ascertained that the Veteran was as likely as not exposed to herbicides in service, request Dr. D. Staley (Huntington, West Virginia VAMC) to provide citations to the "new updated studies concerning the link between Agent Orange exposure and Kidney cancer" noted in his undated correspondence.  

Dr. Staley should also be requested to provide an adequate rationale for his opinion. 

6.  After completion of the above, please arrange for the Veteran's claims-file to be forwarded to an appropriate medical provider for an opinion regarding the likely etiology of the Veteran's (i) diabetes, (ii) coronary artery disease, (iii) lung cancer, (iv) kidney disability, including kidney cancer, and (v) peripheral neuropathy.  If the opinion provider determines that examination of the Veteran is necessary for the opinions sought, such examination should be arranged.  The entire record (to include this remand) must be reviewed by the opinion provider.  If the AOJ determines that the Veteran was exposed to herbicides during service, this information must be specifically brought to the attention of the medical provider.  For purposes of the opinion, the medical provider must take as fact that the Veteran did not serve in Vietnam.

(a) As to each claimed disability, (i) diabetes, (ii) coronary artery disease, (iii) lung cancer, (iv) kidney disability, including kidney cancer, and (v) peripheral neuropathy, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's disability is etiologically related to his military service?

(b) As to each chronic disease claimed, namely (i) diabetes, (ii) coronary artery disease, (iii) lung cancer, and (iv) kidney cancer, is it at least as likely as not (a 50 percent or greater probability) that such disability manifested within a year of the Veteran's separation from service in November 1969?

(c) If and only if the AOJ determines that the Veteran was exposed to herbicides during service, is it as likely as not that the Veteran's kidney disability, including kidney cancer, is related to herbicide exposure?  The opinion provider should consider and discuss as necessary the unsigned and undated (VBMS receipt date of November 2, 2016) typed statement by Dr. D. Staley that it is "more likely" that the Veteran's kidney disability, renal cell carcinoma, is related to Agent Orange exposure.  .  

7.  Following completion of the above, readjudicate the issues on appeal.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


